31 Ill. App. 2d 230 (1961)
175 N.E.2d 576
People of the State of Illinois, Plaintiff-Appellee,
v.
Phillip H. Williams, Defendant-Appellant.
Gen. No. 48,235.
Illinois Appellate Court  First District, Second Division.
May 23, 1961.
Arthur S. Gomberg and Samuel Nineberg, of Chicago (Samuel Nineberg, of counsel), for appellant.
Daniel P. Ward, State's Attorney, of Cook County (John T. Gallagher and James R. Thompson, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by MR. PRESIDING JUSTICE BURKE.
Judgment affirmed.
Not to be published in full.